Citation Nr: 1107148	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  04-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for coronary artery disease 
with hypertension and angina, to include as secondary to COPD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In June 2005, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In July 2006, the Board denied entitlement to service connection 
for COPD and for coronary artery disease with hypertension and 
angina.  In an August 2008 memorandum decision, the United States 
Court of Appeals for Veterans Claims (Court) vacated the Board's 
July 2006 decision with respect to both issues, and remanded the 
claims for readjudication consistent with the Court's memorandum 
decision.  Thereafter, in December 2008, the Board remanded this 
case for further evidentiary development.  The requested 
development was completed, and the remand orders were 
substantially complied with.  The case has now been returned to 
the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

While further delay is regrettable, the Board finds that 
additional development is needed in this case.  

The Veteran contends that his current COPD is related to his 
military service, to include as a result of alleged in-service 
exposure to toxic gas during gas mask training as well as having 
suffered from bronchitis in service.  The Veteran also contends 
that he developed his current coronary artery disease as a result 
of his COPD.  

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of either COPD or coronary 
artery disease.  However, as shown by documentation in March 
1964, the Veteran was hospitalized for five days for acute 
bronchitis.  On the March 1964 hospital discharge summary, it was 
noted that such illness had been treated and cured.  At his June 
1965 service separation examination, his lungs, chest, and heart 
were all evaluated as normal.  On the Report of Medical History 
accompanying the separation examination, the Veteran denied 
having asthma, shortness of breath, pain or pressure in the 
chest, or chronic cough.

The post-service medical evidence of record reflects that the 
Veteran was first diagnosed with COPD in November 1987 at a VA 
medical facility.  

Following the Veteran's discharge from active service, the record 
reflects that he worked as a civilian for the Department of the 
Navy at the Long Beach Naval Shipyard in Long Beach, California.  
In a May 1989 VA treatment record, it was noted that the Veteran 
had asbestos exposure when working as a pipe fitter on ships as 
recently as 1980, with his first work in 1968.  At his June 2005 
hearing, the Veteran testified that he was exposed to asbestos 
after leaving military service while working for the Navy in Long 
Beach, California.

Pursuant to the Board's December 2008 remand, the Veteran 
underwent a VA respiratory examination in May 2009.  On that 
occasion, the examiner reviewed the claims file and noted the 
Veteran's reported history of gas inhalation and subsequent 
hospitalization for bronchitis in 1964 in service.  The examiner 
also noted the Veteran's reported history of intermittent work at 
naval shipyards in the 1970s and 1980s with asbestos exposure 
possible.  The Veteran was diagnosed with severe COPD, calcified 
bilateral hilar granulomas, mild cardiomegaly, and chronic 
hypertension.  For his respiratory disease, it was noted for 
etiology that the Veteran was a known smoker.

With regard to the question of whether the Veteran's COPD is due 
to or a result of service-related exposure to toxic gas or to 
treated bronchitis, the May 2009 examiner concluded that she 
could not resolve this issue without resorting to mere 
speculation.  The examiner noted that the Veteran's history of 
training with gaseous material exposures and his subsequent in-
service bronchitis appear closely correlated.  However, she went 
on to state that there are no clear obstructive sequelae noted in 
the Veteran's military record, as well as no clear record of 
limitation on exertion after these episodes while still in the 
military.  She stated that follow-up testing would have been 
required to establish a clear line of exposure effect and 
subsequent progression to COPD.  The examiner opined that the 
Veteran's clear history of one pack-per-day smoking for at least 
25 years was at least as likely as not highly contributory.  The 
examiner concluded that the true clinical onset of the Veteran's 
COPD was at least as likely as not sometime prior to his 
diagnosis date in 1987.  In sum, the examiner concluded that 
there was no clear documentation of COPD onset in the military or 
of obstructive sequelae from gaseous exposure or treated 
bronchitis.

The Veteran underwent another VA respiratory examination in 
September 2010.  On that occasion, it was noted that he had been 
exposed to dust, cleansing material, chemicals, and fuel tanks 
when working for the Navy.  The Veteran was diagnosed, in 
pertinent part, with COPD and coronary artery disease.  The 
examiner opined that it is more than 50/50 probability that the 
Veteran's pulmonary impairment is related to the exposure to 
chemicals, fumes, and cleansing material with which he worked 
during the course of his infantry and military service.  (Based 
on this statement, it appears that the examiner believed that the 
Veteran had active duty service in the Navy; however, his DD Form 
214 confirms that he only had active duty service in the Army, 
and the record shows that he worked after his service discharge 
as a civilian for the Navy.)

In a December 2010 statement, the Veteran stated the following: 
"The [September 2010] examiner opines that my pulmonary 
impairment is more than a 50/50 probability that it is related to 
chemicals and fumes exposed to during my tour of service.  That 
is not the case.  The only chemicals I was exposed to was gas 
from gas chambers and during war games.  However, I was exposed 
to these chemicals and asbestos during my employment with the 
U.S. Navy."

The September 2010 VA examiner opined that it is more than 50/50 
probability that the Veteran's pulmonary impairment is related to 
the exposure to chemicals, fumes, and cleansing material during 
the course of his infantry and military service.  However, as 
noted above, the chemicals, fumes, and cleansing materials are 
exposures occurring during his post-service employment, not 
during active duty.  

The Veteran's contention in this case is that exposure to gas 
chamber activities during active duty caused his COPD.  However, 
the 2010 examiner addressed only post service occupational 
activities the Veteran conducted while working as a civilian with 
the Navy.  The examiner did not address whether the Veteran's 
COPD is related to his claimed active duty exposure to gas 
chamber activities and the diagnosis of acute bronchitis in 
service, rather than his history of smoking or exposure to 
chemicals, asbestos, and cleaning agents after he left active 
duty.  Accordingly, the Board finds that the claims file should 
be returned to the September 2010 examiner to provide an 
addendum. 

As the Veteran claims for service connection for coronary artery 
disease as secondary to his COPD, that issue is inextricably 
intertwined with the issue being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician 
who conducted the September 2010 VA 
respiratory examination, if available.  
Following review of the claims file, the 
physician should provide an opinion as to 
whether it is more likely, less likely, or at 
least as likely as not that the Veteran's 
current COPD was caused by or is related to 
his claimed exposure to the gas chamber in 
service or the acute bronchitis treated in 
service.  In rendering the opinion, the 
examiner should discuss the negative 
complaints or respiratory symptoms on the 
June 1965 Report of Medical History and 
separation examination, as well as the 
Veteran's reported post service employment 
with the Navy during which he was reportedly 
exposed to cleaning materials and chemicals 
while cleaning fuel tanks as well as 
asbestos.  A medical analysis and rationale 
must be included with the opinion.  If that 
examiner is not available, the claims file 
should be forwarded to another pulmonologist 
to provide the requested opinion.  If a new 
VA examination is deemed necessary to provide 
the requested opinion, such should be 
scheduled.

2.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the record.  If the 
benefits sought on appeal remain denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



